UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-55094 Endeavor IP, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 45-2563323 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 140 Broadway, 46th Floor, New York, NY 10005 Phone: 212-858-7514 (Name, Address and Telephone Number Of Principal Executive Offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of March 17, 2015, there were 190,914,981 shares of the registrant’s common stock outstanding. Table of Contents ENDEAVOR IP, INC. TABLE OF CONTENTS Page PARTI - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ENDEAVOR IP, INC. CONSOLIDATED BALANCE SHEETS JANUARY 31, 2, 2014 January 31, 2015 October 31, 2014 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses Total Current Assets Property and equipment, net Debt issuance costs Patents, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Notes payable Convertible notes payable - net of debt discount Payroll tax payable Accrued interest Derivative liabilities, current portion Total Current Liabilities Long Term Liabilities Derivative liabilities, net of current portion Total Long Term Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT: Preferred Stock par value $0.0001: 25,000,000 shares authorized; - - none issued and outstanding Common stock par value $0.0001: 3,000,000,000 shares authorized; 63,768,829 and 44,086,726 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss): Foreign currency translation gain (loss) ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the consolidated financial statements. -1- Table of Contents ENDEAVOR IP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED JANUARY 31, 2 (Unaudited) For the three months For the three months Ended Ended January 31, 2015 January 31, 2014 (Unaudited) (Unaudited) Revenue $ $
